DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 11, filed 03/02/2021, with respect to the rejection(s) of claim(s) amended in this application have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of van der Velden (US 2015/0136991 A1) teaching amended transmitter and sensor receiver for detecting the presence of a fluid in a pump (Fig. 12, Para. 69, 72, presence of fluid detected through emitting radiation and sensing said emission through a pump).
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system and computer program, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/199,175, filed on 06/30/2016.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder Jr. et al. (US Patent No. 5,842,603), and further in view of van der Velden (US 2015/0136991 A1 herein after Velden).
Re: Claim 1, Schroeder discloses a device capable of performing the claimed method of taking into use an exchangeable supply pack in a beverage dispensing machine, the exchangeable supply pack (22) comprising a dosing pump (250) and a container (212) with a liquid substance to be supplied by the beverage dispensing machine (10) (Fig. 9, Col. 3, lines 27-32, container and pump contained within a supply pack), the method subsequently comprising:
detecting placement of the exchangeable supply pack (Col. 6, lines 18-22, detecting pack);
executing an activation procedure comprising repeating an activation cycle while detecting whether or not a liquid substance is present inside the dosing pump (Col. 5, lines 35-40, if there is no fluid in the container it implicitly detects that there is no fluid in the pump as well), the activation cycle comprising:
activating the dosing pump during a first period of time (Col. 6, lines 24-30, dosing pump activated for a period of time), based on the first detection facility (62) detects presence of liquid substance in the dosing pump, (Col. 6, lines 22-30, 35-38, first detection facility detects that there is liquid to be dispensed and thus liquid will be present after the activation pulses as determined by a motor encoder) and at least partially deactivating the dosing pump during a second period of time (Col. 6, lines 28-31, dosing pump deactivated for a period of time) except for an emitter/receiver for detecting presence of liquid in the pump. However, Velden teaches a first detection facility includes a transmitter (69) for emitting radiation in toward the dosing pump and at least one sensor (65) for detecting the radiation which provides detection of the presence of a liquid substance inside the dosing pump, whether the liquid substance is present inside the dosing pump (Fig. 12, Para. 68, 72, sensor detecting presence of liquid within pump), and in response to not detecting, by the first detection facility, a presence of the liquid substance inside the dosing pump, deactivating it (Fig. 8, Para. 91-93, deactivating pump based on sensor results).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include sensor for detecting fluid in the pump as taught by Velden, since Velden states in Para. 82-92 that such a modification provides for active detection of fluid within the pump indicating to the controller if the reservoir has fluid, type of fluid, whether 
and in view of Velden, the device in response to detecting by the first detection facility that liquid substance is present inside the dosing pump, completing the activation procedure and initiating a normal operation mode of the beverage dispensing machine (Velden: Fig. 12, Para. 91-92, priming of the pump occurs forming an activation procedure and the controller may be programed to activate and deactivate based on liquid being present in the pump after said procedure).
Re: Claim 2, Schroeder discloses a device capable of performing the claimed method including subsequent to said detecting and prior to executing said activation procedure, the step of broaching the container to provide a channel for said liquid substance between the container and the dosing pump (Col. 6, lines 20-22, broaching step).
Re: Claim 3, Schroeder discloses a device capable of performing the claimed method including said dosing pump includes a driven pump pinion (262) for receiving a driving shaft (32) of the beverage dispensing machine and wherein said broaching the container is preceded by an adaptation procedure to facilitate mechanically coupling said pinion to said driving shaft, said adaptation procedure comprising alternately rotating said driving shaft forward and backward (Figs. 5, Col. 6, lines 22-26, adaptation procedure of the pump linking with beverage machine).
Re: Claim 4, Schroeder discloses a device capable of performing the claimed method including the activation procedure further comprises detecting if an interrupt condition occurs and interrupting the activation procedure upon such detection, said interrupt condition including one or more of a duration of said start-up mode exceeding a predetermined duration and a number of times that said activation cycle is repeated exceeding a predetermined number of times (Col. 6, lines 22-31, gauging proper connection to avoid interruptions).
Re: Claim 5, Schroeder discloses a device capable of performing the claimed method including a buffering step subsequent to completion of said activation procedure and before starting a normal operation mode, in which buffering step a buffer is filled with liquid substance from said container (Col. 6, lines 35-40, buffering step by pulsing the pump).
Re: Claim 6, Schroeder discloses a device capable of performing the claimed method including the method comprises providing a beverage dispensing machine comprising a controller (90) for controlling the dosing pump, and an inlet to receive liquid substance to be delivered by the dosing pump from the container (Fig. 8), 
wherein the first detection facility (62) detects presence of liquid substance in the dosing pump, wherein a second detection facility (60) detects the placement of the exchangeable supply package (Col. 5, lines 22-40, two separate detections) and view of Velden a first detection facility comprising at least one sensor (65) configured to detect a presence of a liquid substance inside the dosing pump (Velden: Fig. 12, Para. 91, sensor detecting presence of liquid within pump);
wherein the controller is coupled to said first and said second detection facility, wherein the controller is operable in at least one of a start-up mode and the normal operation mode, wherein the controller assumes said start-up mode in response to a signal from said second detection facility indicating that a new exchangeable supply package is placed (Col. 5, lines 40-45, second detection facility detects alerts the controller to begin the activation cycle), in which start-up mode the activation procedure is performed, wherein the controller completes the start-up mode upon detection by said first detection facility that liquid substance is present within the dosing pump (Col. 6, lines 22-30, 35-38, first detection facility detects that there is liquid to be dispensed and thus liquid will be present after the activation pulses as determined by a motor encoder).
Re: Claim 7, Schroeder discloses a device capable of performing the claimed method including placement of the exchangeable supply pack involves simultaneous placement of thee dosing pump and the container of the supply pack (Depicted in Fig. 2).
Re: Claim 8, Schroeder discloses a device capable of performing the claimed method including emitting radiation by a transmitter (64) and providing a detector (64) for detecting radiation, wherein the exchangeable supply pack includes a first substantially transparent element (110), wherein the transparent element is positioned between the transmitter and the detector (Fig. 7, Col. 5, lines 23-29, emits light radiation through a I. D. label) except for expressly stating the element has transparent qualities. However, it would have been obvious to include transparent features of the readable element of the supply pack. Since such a modification of placing transparency within the . In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Re: Claim 9, Schroeder discloses a device capable of performing the claimed method including an exchangeable supply pack is used that comprises a single dosing pump and a single container with a liquid substance, the dosing pump including a housing that is immovably attached to the container (Depicted in Figs. 2, 11, and 12 as a single unit).
Re: Claim 10, Schroeder discloses a device capable of performing the claimed method including no liquid is present in the dosing pump of the exchangeable supply pack during the placement of the exchangeable supply pack in the beverage dispensing machine (Fig. 12 depicts the pump rotor closing off pump chamber during shipping as further evidenced by the activation and buffering cycles described in Col. 6, lines 18-31 meant to prime and introduce fluid therein).
Re: Claim 20, the rejections from claims 1 and 6 above cover the method steps recited in this claim.
Re: Claim 23-24, Schroeder in view of Velden discloses the claimed invention including the transmitter is located on one side of the dosing pump and the at least one sensor is located on an opposite side of the dosing pump relative to the transmitter, such that the dosing pump is located between the transmitter and the at least one sensor. (Velden: Fig. 12, Para. 67, transmitter and sensor located outside of the pump on either side).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell, Gempe, Balding, and Watson are cited disclosing emitter and transmitter configurations for detecting fluids.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754